Citation Nr: 1007929	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for 
a right knee disability.

2.  Entitlement to a disability rating higher than 20 percent for 
a left shoulder disability.

3.  Entitlement to a disability rating higher than 20 percent for 
a lumbar spine disability.

4.  Entitlement to a disability rating higher than 20 percent for 
diabetes mellitus, type II.

5.  Entitlement to a disability rating higher than 40 percent for 
hypertension.

6. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 2000 with 
the United States Navy.  The Veteran served with the United 
States Coast Guard from June 2000 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issues of entitlement to a disability rating higher than 20 
percent for a right knee disability; entitlement to a disability 
rating higher than 20 percent for a left shoulder disability and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence does not show flexion of the lumbar spine to 30 
degrees or less, favorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes due to the service-connected 
lumbar spine disability.

2.  The Veteran's diabetes mellitus does not result in insulin 
dependence and require regulation of activities, that is, 
avoidance of strenuous occupational or recreational activities.

3.  The Veteran's hypertension has not resulted in diastolic 
blood pressure readings of predominantly 130 or more.
CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected lumbar spine disability have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5242 (2009).

2.  The criteria for a rating higher than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

3.  The criteria for a rating higher than 40 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2009).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After having carefully reviewed the record on 
appeal, the Board has concluded that the notice requirements of 
VCAA have been satisfied with respect to the issues decided 
herein.

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in March 2007 and August 2007, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to an increased evaluation.  Additional VCAA letters 
were sent to the Veteran in February 2008 and June 2008.

In accordance with the requirements of VCAA, the VA letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was considered 
VA's responsibility to obtain.  No additional private evidence 
was subsequently added to the claims file.  In compliance with 
the duty to notify the veteran of what information would 
substantiate his claims, the Veteran was informed in the March 
2007, August 2007 and June 2008 letters that an effective date 
would be assigned if either of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was also advised that VA used a published schedule for 
rating disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating included 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  VA examinations were conducted in April 
2007, August 2007 and September 2007.

The Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a decision 
on the issues.

Given these matters of record, the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims.  The Board additionally finds that general 
due process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2009).


Analyses of the Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2009).

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2009).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2009).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary (1994, 28th ed., p. 86).

Lumbosacral Strain

The Veteran is currently assigned an initial rating of 20 percent 
rating for his service-connected lumbar spine disability under 
Diagnostic Code 5242.  He has contended that the disability is 
more severe than currently evaluated, specifically that he 
experiences pain and cannot bend to put on his socks and shoes.

A 20 percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or with 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 (2009).

A 40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is assigned for degenerative arthritis of 
the thoracolumbar spine when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009); see also 38 C.F.R. § 
4.71a, Plate V (2009).  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (2) (2009).

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2009).  Each range 
of motion measurement is rounded to the nearest five degrees.  
Id. at Note (4) (2009).

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  A 
maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note 1 provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

As noted, a disability rating of 20 percent is currently in 
effect for the Veteran's service-connected lumbar spine 
disability.  To warrant a rating in excess of 20 percent there 
would need to be evidence of thoracolumbar flexion to no more 
than 30 degrees or of favorable ankylosis of the entire 
thoracolumbar spine.  A rating in excess of 20 percent may also 
be granted when the Veteran has had incapacitating episodes that 
last at least four weeks but less than six weeks during the 
previous year due to intervertebral disc syndrome.  The Veteran 
alleges that he is entitled to an increased disability rating 
because his lumbar spine disability severely limits his 
activities and he requires assistance putting on his shoes.  

In April 2007, the Veteran was afforded a VA examination.  The 
examiner noted that the Veteran was functional and employed by 
United Parcel Service until a very heavy door fell on his back in 
2005, which aggravated the Veteran's low back pain, which 
radiated into his lower extremities and subsequently resulted in 
a laminectomy and fusion.  Since the surgery, the Veteran has 
experienced pain and stiffness on a daily basis.  The Veteran 
denied experiencing any incapacitating episodes or flare-ups.  
Physical examination revealed tightness of the paraspinal muscles 
in the lumbar region.  Range of motion testing demonstrated 
flexion to 45 degrees.  Extension was to 15 degrees.  Lateral 
bending was to 15 degrees, bilaterally.  Rotation was to 30 
degrees, bilaterally.  There was no pain on range of motion or 
flare-ups and there were no additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Reflexes were 1+ at the knees and could not be elicited at the 
ankles.  Lower extremity strength and sensation were normal.  
Straight leg raising produced complaints of ipsilateral low back 
pain with elevation of each leg to about 40 degrees.  The 
examiner noted that the Veteran had not been employed due to his 
back disability since his 2005 injury.  The examiner indicated 
that the Veteran's activities of daily living were not impaired, 
except that he had difficulty getting his shoes and socks on and 
off.  
A review of the Veteran's VA treatment records demonstrates that 
he requires the use of cane to walk long distances.  

The Veteran was afforded an additional VA examination in August 
2007.  The Veteran submitted that he experienced pain on a daily 
basis, which radiated into his right leg, with great toe 
tingling.  He denied any flare-ups or bowel or bladder 
incontinence.  He did not require the use of any assistive 
devices and he had not been prescribed bed rest by a physician.  
Physical examination did not demonstrate any muscle spasms.  
Flexion was to 35 degrees.  Extension was to 15 degrees.  Lateral 
bending was to 10 degrees, bilaterally.  Right rotation was to 40 
degrees and left rotation was to 50 degrees.  There was pain on 
all ranges of motion.  Straight leg raising was negative, 
bilaterally.  There was no evidence of atrophy of the lower 
extremities  There was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance after repetitive 
use.   The Veteran was diagnosed as having lumbar diskogenic 
disease status post fusion with significant decreased range of 
motion.  

The aforementioned evidence reveals flexion of the thoracolumbar 
spine limited at its worst to 35 degrees, there is no evidence of 
ankylosis of the thoracolumbar spine, and the medical evidence 
does not demonstrate incapacitating episodes due to 
intervertebral disc disease.  Accordingly, a disability rating in 
excess of 20 percent is not warranted for the Veteran's service-
connected lumbar spine disability.   Because there is no 
additional loss of joint function on repetitive motion of the 
lumbar spine due to pain, fatigue, or lack of coordination, a 
higher rating is also not warranted for service-connected lumbar 
spine disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additionally, a separate rating for the neurologic manifestations 
of the Veteran's lumbar spine disability is also not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2009).  
Although the Veteran presented complaints of radiating pain upon 
both examinations, this has been attributed to the 2005 injury 
and not as a complication of the Veteran's service-connected 
lumbar spine disability.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim of entitlement to a disability 
rating higher than 20 percent for a lumbar spine disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Diabetes Mellitus

The Veteran's service-connected diabetes mellitus is currently 
rated 20 percent disabling under Diagnostic Code 7913.  The 
Veteran alleges that he is entitled to an increased disability 
rating because his blood sugar levels are virtually 
uncontrollable even with the usage of three medications and a 
restricted diet.  The criteria for the next higher rating under 
Diagnostic Code 7913, 40 percent, are insulin dependence, 
restricted diet, and regulation of activities.  

Competent medical evidence is required to establish "regulation 
of activities," namely, avoidance of strenuous occupational and 
recreational activities, for a 40 percent rating under Diagnostic 
Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

The Veteran was diagnosed as having diabetes mellitus in 2003.  
VA treatment records dated in December 2006 indicate that dietary 
restriction and medication therapy were warranted.  In January 
2007, the Veteran denied any history hypoglycemic episodes.  

The Veteran was afforded a VA examination in August 2007.  At 
that time, the Veteran was being prescribed Glipizide and 
Rosiglitazone. The Veteran was experiencing hypoglycemic episodes 
twice a week that required treatment with a snack or sugar.  The 
Veteran, however, had no history of hospitalizations due to 
hypoglycemia or ketoacidosis.  The Veteran was voiding once or 
twice a night and during the day he was voiding on eight to ten 
hour intervals.  He denied any bowel dysfunction.  He was seeing 
his diabetic treatment provider every six months.  The Veteran 
was watching his diet but not exercising.  There was no evidence 
of recent weight changes.  

VA treatment records dated in July 2008 indicate that treatment 
for the Veteran's service-connected diabetes mellitus did not 
require insulin.  

Although the Veteran is on a restricted diet, insulin dependence 
or regulation of activities, that is, avoidance of strenuous 
occupational and recreational activities, has not been 
established by the medical evidence as no health-care provider 
has instructed the Veteran to avoid strenuous occupational and 
recreational activities or prescribed him insulin.  

Since there is no medical evidence that the Veteran's diabetes 
mellitus is insulin dependent or that his activities are 
regulated, the criteria the next higher rating of 40 percent 
under Diagnostic Code 7913 have not been met.  As the 
preponderance of the evidence is against the claim for increase, 
the benefit-of-the-doubt standard does not apply.  38 C.F.R. § 
5107 (b).

Hypertension

The RO has evaluated the Veteran's hypertension as 40 percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension).  A 40 percent rating is assigned for diastolic 
pressure that is predominantly 120 or more.  A 60 percent rating 
is assigned where diastolic pressure is predominantly 130 or 
more.  The Veteran alleges that he was entitled to an increased 
disability rating because his hypertension was only somewhat 
controlled with the usage of three medications and a very 
restricted diet.
 
In November 2006, the Veteran indicated that he checked his blood 
pressure regularly at home and that it was usually within the 
range of 120/70.  On that  day the Veteran's elevated reading of 
140/85 was attributed to stress from a family crisis and lack of 
sleep.  In December 2006, the Veteran's blood pressure was 
147/77.  Upon VA examination in August 2007, his blood pressure 
was 140/80.  In July 2007, the Veteran's blood pressure was 
137/90.  In September 2007, the Veteran's blood pressure was 
114/67.  In November 2007, blood pressure readings were 122/71 
and 131/82.  In December 2007, the Veteran's blood pressure 
readings were 148/101, 155/100, and  127/76.  In February 2008, 
the Veteran's blood pressure readings were 120/68 and 125/76.  

In light of the aforementioned evidence, the Veteran has not 
demonstrated the rating requirements for a disability rating 
higher than 40 percent evaluation for hypertension based upon 
Diagnostic Code 7101.  The assignment of  the next available 
schedular rating of 60 percent evaluation requires a diastolic 
pressure that is predominantly 130 or more. 38 C.F.R. § 4.104, 
Diagnostic Code 7101. Accordingly, the Board is denying a claim 
entitlement to a disability rating higher than 40 percent for 
hypertension.  The preponderance of the evidence is unfavorable 
on the claim, and under these circumstances the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe a Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

In this case, the Veteran has not shown that his service-
connected lumbar spine disability, left shoulder disability, 
diabetes mellitus and hypertension have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  Although the 
Veteran is currently unemployed due to back difficulties, these 
arose after a work-related accident in 2005.  The Veteran's 
service-connected disabilities have also not been shown to have 
warranted any periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating higher than 20 percent for a lumbosacral 
strain is denied.

A disability rating higher than 20 percent for diabetes mellitus, 
type II, is denied.

A disability rating higher than 40 percent for hypertension is 
denied.


REMAND

The Board notes that additional evidentiary development is 
necessary.  

With regards to the claim of entitlement to a disability rating 
higher than 20 percent for the Veteran's service-connected right 
knee disability, the Veteran's right knee disability has been 
rated as 20 percent disabling under the rating criteria for 
limitation of flexion.  A separate disability rating of 10 
percent - which is not currently on appeal- has been assigned for 
limitation of extension of the Veteran's right knee.  The 
Veteran, however, in August 2008, alleged that he was entitled to 
an increased disability rating because his right knee disability 
is characterized by constant pain, very limited range of motion, 
instability, an inability to stoop or kneel and he cannot sit or 
stand for more than 10 minutes at a time.  At that time, the 
Veteran also indicated that a total knee replacement had been 
recommended.

The Veteran was afforded a VA examination in April 2007.  
Physical examination of the knee did not reveal any redness, 
swelling or other deformity, other than a scar.  The joint was 
stable and range of motion was from zero to 120 degrees.  As to 
DeLuca criteria, the examiner noted that there was no evidence of 
flare-ups or pain.  There was no pain on range of motion or 
flare-ups and there were no additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Upon VA examination dated in August 2007, the Veteran submitted 
that he experienced pain on a daily basis as well as swelling, 
locking, popping, buckling and grinding.  The Veteran did not 
require the use of any assistive devices.  He was unable to walk 
stairs, climb ladders, run, jump, stop on uneven ground or play 
sports.  The Veteran indicated that he experienced flare-ups of 
right knee pain two to three times a week, which lasted 
approximately an hour and required avoidance of weight bearing.  
Physical examination of the right knee revealed crepitus; there 
was no evidence of instability, tenderness or warmth.  Range of 
motion was from 10 degrees to 90 degrees.  There was no 
additional limitation of motion with repetitive testing.

In light of the Veteran's current complaints of right knee 
instability and the recommendation of a total knee replacement, a 
remand of this case is required to afford a sufficiently 
comprehensive VA medical examination to accurately determine the 
current severity of his right knee disability.  VA's General 
Counsel has indicated that a new examination is appropriate when 
the record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination.  VAOPGCPREC 11-95 
(April 7, 1995).

With regards to the Veteran's claim of entitlement to a 
disability rating higher than 20 percent for a left shoulder 
disability, additional evidentiary development is also necessary.   
Since his last VA examination in August 2007, the Veteran has 
submitted that he is entitled to an increased disability rating 
because he experiences constant pain, at most he can lift his arm 
to his waist and repetitive motion severely decreases his range 
of motion and strength.  In August 2007, physical examination of 
the left shoulder demonstrated full strength in all planes and 
there was no tenderness. Abduction and forward flexion were to 
145 degrees.  External rotation was to 80 degrees and internal 
rotation was to 60 degrees.  There was pain on all ranges of 
motion.  There was no additional limitation of motion with 
repetitive testing and the Veteran denied any flare ups of pain.  
The Veteran is left hand dominant.  The Board finds that in light 
of the Veteran's allegations of more severe left shoulder 
disability symptoms than reflected in the August 2007 VA 
examination, a new VA examination is necessary to determine the 
current level of severity of the Veteran's service-connected left 
shoulder disability.

The matter of a TDIU must be remanded because it is inextricably 
intertwined with the Veteran's increased rating claims that are 
being remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  The RO/AMC will  request copies of all 
records of VA treatment for the Veteran's 
service-connected right knee and left 
shoulder disabilities since February 2008.  
In requesting these records, the RO/AMC must 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO/AMC will then schedule the Veteran 
for a VA examination with an orthopedist to 
determine the severity of his right knee 
disability.

The following considerations will govern this 
examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.  All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  It is requested 
that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected right knee disability.  The 
examiner must report the complete range 
of motion.  In providing this 
information, the physician should 
indicate whether there is any additional 
decrease in range of motion attributable 
to functional loss, due to any of the 
following: pain on use, including during 
flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

d.  The examining physician must further 
comment upon whether there is lateral 
instability and/or recurrent subluxation 
of the right knee, and if so, provide an 
estimate of the severity of this 
impairment.

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.

3.  The Veteran should be afforded a VA 
examination by a physician to determine the 
current severity of his left shoulder 
disability. The following considerations 
shall govern the examination:

a.  The claims file must be made 
available to the examiner and the 
examiner must note in the examination 
report that he or she has reviewed the 
claims file.
b.  All findings responsive to the 
relevant rating criteria must be 
reported in detail.

c.  The examiner must describe all 
current manifestations of the Veteran's 
left shoulder disability, including 
limitation of range of motion and any 
nerve damage or neurological deficits.  
If there is no evidence of any nerve 
damage or neurological deficit, this 
must be noted in the examination report.

4.  Following such development, the RO/AMC 
should review and readjudicate the increased 
rating claims.  See 38 C.F.R. § 4.2. The RO 
should also review and readjudicate the TDIU 
claim.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case at his 
most recent address of record, and afforded 
an opportunity to respond.  Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


